Title: From Josiah, III Quincy to John Quincy Adams, 8 July 1826
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir
					Boston 8 July. 1826.
				
				As I know you will be desirous to know the circumstances of your father’s funeral and the principles which were adopted in relation to it, and the family having in a very great degree considered my opinion on the subject, I deem it my duty to make you acquainted with both.—Two modes were suggested of paying honor to his memory.  1st. A public funeral, at the expence of the State or the City, his body to be brought into the Statehouse—for that purpose—Either the State, or the City, would cheerfully have met the expence. I was decidedly of opinion against this course. It was my wish that nothing should be done, in relation to the remains of your father, which should have the appearance, in his immediate relatives, of forcing a public tribute. The idea of transferring a dead body from one town to another for the sable of honor, seemed to me, of at least a dubious character; and has to my mind something repulsive in it. Besides I thought much was due to the feelings of the inhabitants of the town of Quincy, who would have had reason to be wounded, had his remains been carried elsewhere to receive their last honors. I recommended, therefore, that your father should be buried, so far as it respected his family, as its head, and as a private gentleman;—that, according to his will, the funeral should be as little expensive as possible;—that two days should intervene between the day of his death and that of his  funeral, and that the time of his funeral should be given, to the public through the medium of the papers.My object in this was to give to his fellow citizens of the town and vicinity the opportunity of expressing according to their own state of feeling their interest and respect for his character.—This course was adopted—the public papers will, undoubtedly, give you an account of what occurred—It was impossible for anything of the kind to have been conducted in a more  solemn or affecting manners or better calculated to indicate the deep feelings of interest and respect entertained for your father’s character by his neighbors—I should suppose that four Thousand persons were present. The strictest decorum was observed, and nothing occurred, which could be otherwise than grateful to you.—As a single circumstance may be stated to you, by possibility, in a way to effect your feelings unpleasantly, I choose to relate the circumstance just as it was, to the end that your mind may have perfect ease in this respect—After the services, and while the body was yet in the church, two or three of the City Marshalls came to me with a request that the multitudes assembled about the Church might  have the gratification of taking  a last view of the  remains of your father. They stated to me that several had come from a distance of thirty miles to the funeral; and that if denied, it would occasion a great sensation—After consulting with your son, and your brother,—and also with several gentlemen in the procession, particularly with Judge Story;—who deemed it in every respect proper—the bier was detained at the tomb—the Pall bearers and the procession dismissed, and the opportunity requested given to about two Thousand people as near as I could ascertain—Your son and I—with all the Marshalls of the procession, remaining, until the multitude were satisfied, which was done, with great decency, in about half an hour, when the body was interred—I have been thus particular, lest any account should be transmitted, which might offend your feelings—Nothing did occur, unpleasant, and from the excitement and multitude, it was inevitable that they must be gratified—A refusal would have been deemed harsh, and might have been attended with unpleasant circumstances—As it was—all went away satisfied—and you have no reason but to be entirely gratified.On the next, (this) morning at 8 oClock I went to the family mansion, and requested an interview with T. ——; as I had great fear lest some of the provisions of your fathers will might occasion something  unpleasant, if communicated to him suddenly.—After preparing him for the information, by  general expressions and representations and appeals, as I thought most likely to produce a right state of feeling, I broke the subject of the tenor of the will to him, with as much soothing as possible. He received it in a manner most kind and honorable to him—declared his entire acquiescence in it,—said it was right and that he was satisfied—Taking me, by the hand, he recalled to recollection our former intimacy and college affinities, in a manner both affecting and grateful to me. The tenor of his expressions was such as more than anything which has yet occurred, has made me regret, what seems to me now impracticable, my necessity not to accede to your fathers will in relation to the Executorship—The state of his mind, in relation to us both, and to the provisions of the will was this morning all that either of us could wish.I then called all the heirs together and read the will to them, in presence of your son—They were deeply affected—But I have no doubt, they are, as they all ought to be entirely Satisfied—The course adopted relative to your fathers papers—as well with respect to his family generally, your son will write to you. My own engagements not permitting to add anything to the preceding but the assurances of respect and of the best service of your obedt. & hb St
				
					Josiah Quincy
				
				
			